Exhibit 10.1
DEVELOPMENT AGREEMENT
THIS DEVELOPMENT AGREEMENT (this “Agreement”) has been entered into effective as
of this 8th day of September, 2008 (the “Effective Date”), by and between
BIOGOLD FUELS CORPORATION, Nevada corporation having an address of 1800 Century
Park East, Suite 600, Los Angeles, California 90067 (“BioGold”), and ICM, INC.,
a Kansas corporation having an address of 310 N. First Street, Colwich, Kansas
67030 (“ICM”)(BioGold and ICM, each a “Party,” collectively, the “Parties”).
WITNESSETH:
WHEREAS, BioGold has developed and owns certain proprietary technology,
processes, know-how, and other intellectual property for the separation of
municipal solid waste; and
WHEREAS, ICM is an industry leader in the design and construction of
fully-integrated commercial plants in the renewable energy industry; and
WHEREAS, BioGold wishes to engage ICM to develop and construct commercial scale
municipal solid waste processing facilities for BioGold, and ICM desires to
utilize BioGold’s technology, processes, know-how, and other intellectual
property to perform such services; and
WHERAS, BioGold has entered into a resource recovery system agreement with
Harvey County, Kansas for the construction of a municipal solid waste processing
facility to be located in Harvey County (“Harvey County Project”); and
WHEREAS, the Parties desire to set forth the conditions by which the design
plans to be developed pursuant to this Agreement will be used at the Harvey
County Project and at additional project sites identified by the Parties.
NOW, THEREFORE, for and in consideration of the promises, covenants, and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
1. Engagement.

  (a)  
General. The Parties desire to enter into a strategic alliance to (i) jointly
develop a fully engineered and fully-integrated commercial plant design to
process municipal solid waste that will utilize BioGold’s proprietary and
licensed technology (“MSW Processing Facility”), and (ii) for ICM to construct
commercial plants that utilize the jointly developed MSW Processing Facility
design, and to modify the MSW Processing Facility design as necessary to
accommodate particular site locations and use parameters for each specific
project.

BioGold Development Agreement

 

1



--------------------------------------------------------------------------------



 



  (b)  
Exclusive Appointment of ICM as Engineer.

  (i)  
BioGold hereby engages ICM as its exclusive independent contractor to provide
engineering services with respect to the development of all MSW Processing
Facilities. ICM hereby accepts such engagement under the terms and conditions
hereof.

  (ii)  
With respect to the first MSW Processing Facility, the Parties intend to enter
into a Professional Services Agreement generally in the form of Exhibit “A”
attached hereto and incorporated hereby to formalize the specific engagement of
ICM to engineer a MSW Processing Facility for the Harvey County Project. From
and after the date hereof, BioGold and ICM agree to work in good faith to
develop a scope of work and delivery schedule necessary to permit ICM to fully
engineer the MSW Processing Facility for the Harvey County Project. The parties
shall enter into a Professional Services Agreement for the Harvey County Project
following the development of the scope of work and delivery schedule. The
engineering provided by ICM under the Professional Services Agreement shall be
of sufficient detail to permit ICM, acting as design-builder and general
contractor, to construct the MSW Processing Facility for the Harvey County
Project, as is more fully set forth in subparagraph (c) (ii) below, once
BioGold’s has completed any necessary owner’s scope requirements that are
conditions precedent to construction, including but not limited to
geophysical/geotechnical evaluation and environmental permitting for the
proposed facility. ICM’s scope of work under the Professional Services Agreement
shall include, without limitation, providing process flow, plant site layout,
equipment lists, energy balance, costs estimates, project schedules, and
process, structural, electrical engineering, including services sufficient to
create process and instrumentation diagrams (P&IDs), for the Harvey County
Project. ICM shall also be responsible to create appropriate automation controls
and software to operate the MSW Processing Facility. The Parties agree that in
the event another project site is ready for construction of the MSW Processing
Facility prior to the Harvey County Project, the Parties will substitute such
other project as the first MSW Processing Facility to be constructed by ICM for
BioGold.

  (iii)  
With respect to all other MSW Processing Facilities, if pursuant to the
provisions of this Agreement ICM is designated as the general contractor for the
construction of the MSW Processing Facility, the parties will enter into a
Design-Build Agreement similar in form to Exhibit “B” attached hereto and
incorporated hereby. For any MSW Processing Facility for which ICM waives its
right to be the general contractor, the Parties will nevertheless enter into a
Professional Services Agreement similar in form to Exhibit “A” for each such
project. In the latter case, ICM will be paid an engineering fee for its
professional services equal to six percent (6%) of the total construction price
of the MSW Processing Facility. ICM’s professional services will be invoiced by
ICM, and paid by BioGold, on a milestone basis, based upon the projected cost of
the MSW Processing Facility at the time that ICM commences its professional
services. If the MSW Processing Facility is actually constructed and placed in
operation, the total fees owed to ICM will be adjusted upward as necessary to
equal the stated percentage of the total actual construction price.

BioGold Development Agreement

 

2



--------------------------------------------------------------------------------



 



  (c)  
Exclusive Appointment of ICM as General Contractor.

  (i)  
BioGold hereby engages ICM as its exclusive independent contractor to provide
general contractor construction services for all MSW Processing Facilities in
the United States. ICM hereby accepts such engagement under the terms and
conditions hereof.

  (ii)  
With respect to the first MSW Processing Facility, the parties intend to enter
into a Design-Build Agreement generally in the form of Exhibit “B” attached
hereto and incorporated hereby to formalize the specific engagement of ICM to
construct the MSW Processing Facility for the Harvey County Project. During the
pendency of the completion of the engineering services described in
Article 1.(b) for the Harvey County Project, BioGold and ICM agree to work in
good faith to develop a scope of work, detailed listing of equipment,
construction budget and construction schedule necessary to construct the MSW
Processing Facility for the Harvey County Project. Following the completion of
the engineering services, the parties shall promptly enter into the Design-Build
Agreement for the Harvey County Project that shall incorporate the agreed scope
of work and construction schedule. The construction services under the
Design-Build Agreement will be provided on a time and materials basis of cost
plus fifteen percent (cost +15%). For purposes of this provision, the parties
agree that the term “cost” shall be fully defined within the Design-Build
Agreement to be executed by the parties, but at minimum shall include the
following: (i) the actual third party invoices to ICM for services, labor,
equipment, material and suppliers, at the agreed billing rate between ICM and
each services provider, subcontractor, and supplier; (ii) the applicable
internal billing rate for ICM labor and expenses, as identified on ICM’s
published Professional Services schedule; and (iii) the sales/use tax owed
pursuant to applicable law on all materials and equipment incorporated in the
Project. Although the Parties contemplate that BioGold will be able to obtain a
project level exemption certificate prior to inception of construction of the
Harvey County Project, but the Parties nevertheless agree that BioGold will be
invoiced within the cost component of ICM’s billings for sales/use tax owed on
all materials and equipment not covered by an applicable exemption certificate
at the time ICM’s purchases such materials and equipment.

BioGold Development Agreement

 

3



--------------------------------------------------------------------------------



 



  (iii)  
With respect to all other MSW Processing Facilities, the Parties will enter into
a separate Design-Build Agreement similar in form to Exhibit “B” attached hereto
and incorporated hereby for each facility. The Parties may agree that ICM may
perform construction services on the basis of a fixed price or cost plus with a
guaranteed maximum for such future MSW Processing Facilities. However, the
Parties failure to reach agreement on an alternate fee structure shall not be
cause for the revocation of ICM’s exclusive appointment in this subparagraph
(c).

  (iv)  
Notwithstanding the exclusive appointment set forth in this subsection (c), in
the event that ICM materially defaults under any Design-Build Agreement and
fails to cure such default during any applicable cure period, then ICM’s
exclusivity as general contractor shall terminate. Additionally, ICM may waive
its right to exclusivity on any particular project, but such waiver shall apply
only to that specific project, and then only if construction on such project is
commenced within eighteen (18) months of ICM’s waiver.

  (d)  
Subcontracting. BioGold understands and agrees that ICM may carry out its
obligations and responsibilities (or any of them) under the Professional
Services Agreement and Design-Build Agreements through third party
subcontractors, provided, however, that ICM shall enter into agreements that
bind each subcontractor to terms and conditions materially consistent with the
confidentiality and non-disclosure terms and conditions of the Professional
Services Agreement and Design-Build Agreements, including, without limitation,
protection of BioGold’s Confidential Information. Nothing herein shall limit the
business terms and conditions on which ICM shall contract for services, labor,
materials and equipment with its subcontractors and suppliers. ICM shall be
responsible for the performance or non-performance of its subcontractors and
suppliers under ICM’s agreements with such third parties.

  (e)  
Marketing Rights. ICM shall have the right, but not obligation, provide business
development and marketing services for MSW Processing Facilities to
non-municipality customers. In the event of the successful sale of a MSW
Processing Facility, (i) ICM shall provide the engineering and construction
services with respect to the MSW Processing Facility, (ii) BioGold will grant a
license to the customer to use the BioGold proprietary right embodied in the
facility, and (iii) ICM will pay to BioGold a licensing fee equal to six percent
(6%) of the total construction price of the MSW Processing Facility. ICM will
refer all municipalities that contact ICM with respect to a MSW Processing
Facility to BioGold, and to the extent that ICM provides business development
services with respect to any such referred municipality, BioGold shall pay to
ICM a referral fee equal to the sum of ICM’s out-of-pocket costs for such
business development services plus $100,000.00.

BioGold Development Agreement

 

4



--------------------------------------------------------------------------------



 



2.  
Duties of BioGold. In addition to the obligations under the Professional
Services Agreements and Design-Build Agreements, BioGold agrees to (i) deliver
and license (or sublicense, as applicable) to ICM all of BioGold’s technology,
know-how, and other rights for municipal solid waste (“MSW”) separations and
MSW, tire, construction debris, green waste, medical waste, and electronic waste
processing processes, designs, and technology, owned and/or licensed by BioGold
or its affiliates or which BioGold or its affiliates may acquire during the term
of this Agreement, including, without limitation, any modifications, updates,
improvements, derivative works, and other changes thereto as the same may occur
from time to time (the “BioGold Proprietary Rights”) as necessary and convenient
for ICM to perform its duties as the exclusive engineering services provider and
exclusive general contractor under the Professional Services Agreement and
Design-Build Agreements; (ii) facilitate discussions between ICM and third-party
licensors of the BioGold Proprietary Rights and the acquisition of agreements
between ICM and such third parties, or acquire for the benefit of ICM those
licenses from such third parties as are necessary and convenient for ICM to
perform its duties under Professional Services Agreements and/.or the
Design-Build Agreements; (iii) provide professional services from its engineers
and technical representatives as reasonably requested by ICM to assure
completion of MSW Processing Facilities as required under the terms of the
Professional Services Agreements and Design-Build Agreements; and (iv) furnish
access and use of real property and associated rights to support ICM’s
activities.
  3.  
Intellectual Property.

  (a)  
BioGold Ownership. The Parties agree that, as between each other, BioGold is the
sole and exclusive owner of the BioGold Proprietary Rights and any improvements
thereon, and ICM will not contest BioGold’s rights therein.
    (b)  
ICM Ownership. The Parties agree that, as between each other,

  (i)  
ICM is and will be the sole and exclusive owner of the fully-integrated plant
designs and all engineering documents created by ICM, regardless of the format
or media utilized and any improvements thereon (“ICM Proprietary Rights”), and
BioGold will not contest ICM’s rights therein. In the event that BioGold
terminates this Agreement for cause, ICM will grant to BioGold an irrevocable,
worldwide, fully paid-up right and license to make, use and sell the ICM
Proprietary Rights, subject to reasonably appropriate limitations on ICM’s
professional liability when the same are reused, modified, changed or otherwise
incorporated in a project other than the specific project for which such design
documents were created by ICM.

  (ii)  
ICM shall be sole and exclusive owner of the distributed control system
(DCS) and software developed by ICM or its subcontractors for use in the
operation of the MSW Processing Facilities.

BioGold Development Agreement

 

5



--------------------------------------------------------------------------------



 



4. Confidentiality.

  (a)  
As used in this Agreement, “Confidential Information” of a Party shall mean all
inventions, discoveries, data, information processes, methods, techniques,
materials, results, or other know-how, whether or not patentable, or other
information, including, without limitation, proprietary information and
materials regarding such Party’s technology, products, business information, or
objectives, that (a) embodies BioGold Proprietary Rights or ICM Proprietary
Rights (as applicable); (b) is first communicated by the Disclosing Party to the
Receiving Party on or after the Effective Date (i) in written form and marked as
confidential or with a similar restrictive legend, or (ii) not in written form
but initially identified to the Receiving Party as proprietary and/or
confidential and thereafter promptly confirmed, in writing to the Receiving
Party, as being Confidential Information; or (c) is first communicated by the
Disclosing Party to the Receiving Party prior to the Effective Date and
constitutes Confidential Information under the terms of the Mutual
Confidentiality Agreement between the Parties, dated March 5, 2008. The terms
and conditions of this Agreement shall be considered Confidential Information of
both Parties. Notwithstanding the foregoing, Confidential Information shall not
include any information that the Receiving Party can establish:

  (i)  
was already known by the Receiving Party (other than under an obligation of
confidentiality), at the time of disclosure by the Disclosing Party and such
Receiving Party has credible documentary evidence to that effect;

  (ii)  
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving Party, became generally available to
the public or otherwise part of the public domain after its disclosure or
development, as the case may be, and other than through any act or omission of a
Party in breach of this confidentiality obligation, provided, however, that
information shall not be deemed to be available to the public merely because
such information is embraced by more general disclosures in the public domain,
and any combination of features shall not be deemed to be within the foregoing
exceptions merely because individual features are in the public domain if the
combination itself and its principles of operation are not in the public domain;

  (iii)  
was disclosed to that Party, other than under an obligation of confidentiality,
by a third party who had no obligation to the Disclosing Party not to disclose
such information to others; or

  (iv)  
was independently discovered or developed by or on behalf of the Receiving Party
without the use of the Confidential Information belonging to the other Party and
the Receiving Party has credible documentary evidence to that effect.

BioGold Development Agreement

 

6



--------------------------------------------------------------------------------



 



  (b)  
Obligation. Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing, the Parties agree that, for the term of this
Agreement and thereafter as set forth in Article 6 below, each Party (the
“Receiving Party”), receiving any Confidential Information of the other Party
(the “Disclosing Party”), shall keep such Confidential Information confidential
and shall not publish or otherwise disclose or use such Confidential Information
for any purpose other than as necessary to perform the Design-Build Agreements.
The Receiving Party shall keep confidential the Confidential Information and
shall use all reasonable efforts to maintain the Confidential Information as
secret and confidential. The Receiving Party shall not disclose the Confidential
Information except to its officers, employees, agents, consultants, and
contractors (the “Representatives”) who need to know the Confidential
Information to perform Receiving Party’s obligations or exercise its rights
under the Design-Build Agreements, and even then only to such extent as are
necessary and essential for such Representative’s involvement. The Receiving
Party shall inform such Representatives of the confidential and proprietary
nature of the Confidential Information. The Receiving Party shall cause each
such Representative to acknowledge in writing its obligations to be bound by the
same non-disclosure obligations to which Receiving Party is bound. The Receiving
Party shall make all reasonable efforts to safeguard the Confidential
Information from disclosure by its Representatives to anyone other than
permitted hereby. The Receiving Party shall notify the Disclosing Party
immediately upon discovery of any unauthorized use or disclosure of the
Confidential Information, or any other breach of this Agreement by the Receiving
Party or its Representatives, and shall cooperate with the Disclosing Party in
every reasonable way to help the Disclosing Party regain possession of the
Confidential Information and prevent its further unauthorized use or disclosure.

  (c)  
Authorized Disclosure. Notwithstanding the foregoing Section 4(b), each Party
may disclose Confidential Information belonging to the other Party to the extent
such disclosure is reasonably necessary to: (i) perform under the Professional
Services and/or Design-Build Agreements; (ii) prosecute or defend litigation;
(iii) facilitate discussions with prospective investors of the Party, or in
proposed MSW Processing Facilities (but no Party may disclose a Disclosing
Party’s Confidential Information to a competitor of the Disclosing Party) or
underwriters in connection with financing arrangements (not involving any
license, collaboration, or other arrangement relating to such Party’s technology
or products) or a proposed acquisition of such Party; and (iv) comply with
applicable governmental laws and regulations. In the event that the Receiving
Party shall reasonably deem it necessary to disclose, pursuant to this Section
4(c), Confidential Information belonging to the Disclosing Party other than
pursuant to confidentiality terms not less stringent than those specified
herein, the Disclosing Party shall, to the extent not prohibited by law, give
reasonable advance notice of such disclosure to the other Party and take
reasonable measures to ensure confidential treatment of such information.

BioGold Development Agreement

 

7



--------------------------------------------------------------------------------



 



5.  
Non-Competition. ICM agrees that during the term of this Agreement that ICM will
not accept an engagement to provide development, engineering or construction
services to any person, company or business entity that offers or intends to
offer municipal solid waste separation technology similar to or in competition
to the BioGold Proprietary Rights. Notwithstanding the foregoing, the parties
acknowledge that all biological and biochemical fermentation processes are not
and will not be deemed to be similar to or in competition with BioGold
Proprietary Rights, and as such, are specifically excepted from the restrictions
of this Section 5.

6.  
Promotion. During the term of this Agreement, each Party may promote the other
as having a strategic alliance the other with respect to the design and
construction of MSW Processing Facilities. Each Party may use the other Party’s
name and logo in mutually agreed upon press releases and on each other’s
website. Any such use is subject to the prior approval of the other Party, which
approval shall not be unreasonably withheld or delayed. Each Party shall use
such designations as the other Party may reasonably require indicating the other
Party’s rights in its name and/or logo. All such uses shall immediately stop
upon termination of this Agreement.
  7.  
Term and Termination.

  (a)  
Term. Unless earlier terminated as specified in Section 7(b) or elsewhere in
this Agreement, the term of this Agreement shall be for a period of fifteen (15)
years from the Effective Date. This term of this Agreement shall automatically
renew for additional successive periods of five (5) years each unless one Party
gives the other Party written notice of its intent to terminate this Agreement
at the end of the then existing term, at least six (6) months prior to the
expiration of the then existing term.
    (b)  
Termination.

  (i)  
Breach of Proprietary Rights. Either Party may immediately terminate this
Agreement by notice to the other Party because of the willful or wanton breach
by the other Party of its obligations hereunder with respect to use and
disclosure of the Party’s Proprietary Rights or Confidential Information. In
recognition of the injunctive relief rights granted each Party pursuant to
Article 7(e) below, if the termination is by BioGold because of a claimed breach
by ICM of the BioGold’s Proprietary Rights, notwithstanding the issuance of a
temporary restraining order, in no event will ICM’s role as exclusive
engineering services provider or general contractor for future MSW Facilities be
terminated until the issuance of final unappealable order following a full and
fair hearing in a court of competent jurisdiction on the facts supporting the
claimed breach.

BioGold Development Agreement

 

8



--------------------------------------------------------------------------------



 



  (ii)  
For Cause. In the event that either Party commits a material breach of this
Agreement, the other Party may provide written notice of the alleged breach (the
“Notice of Breach”) to the breaching Party and if such breach remains uncured
for thirty (30) days after the giving of the Notice of Breach (or if such breach
is not susceptible to cure within the initial 30-day period and the breaching
Party uses continuous, diligent, good faith efforts to cure such breach, it
shall document such efforts by written notice to the non-breaching Party on or
before the end of such 30-day period, and the stated cure period will be
extended by an additional thirty (30) days), then this Agreement shall
automatically terminate at the end of such period. Notwithstanding the
foregoing, a Party shall not be in breach of its obligations under this
Agreement to the extent that such breach was caused by the other Party’s failure
to perform its obligations hereunder. Any breach of Section 5 of this Agreement
by ICM shall be considered a material breach of the Agreement allowing BioGold
to terminate the Agreement for cause after providing the Notice of Breach and
allowing the thirty (30) day cure period as defined above.

  (iii)  
Mutual Agreement. The Parties may agree to mutually terminate this Agreement.

  (iv)  
Payment for Services Rendered. Notwithstanding termination of this Agreement,
ICM shall be paid for, and BioGold shall be obligated to pay for, all services
rendered under any Professional Services and/or Design Build Agreement then in
effect as of the date of the termination, and the termination of this Agreement
shall not terminate such other agreements except and unless such other
agreements are properly terminable pursuant to their individual respective
terms.

  (c)  
Actions on Termination. In addition to such other obligation of the Parties on
or after termination of this Agreement in whole or in part as specified herein,
upon the effective date of termination of this Agreement for any reason, and
except as otherwise expressly provided in the Design-Build Agreements, each
Party shall (i) return to the owner all documents and other materials in the
other Party’s possession or control that contain or embody the owner’s
Proprietary Rights and Confidential Information in whatever format, whether
written or electronic, including any and all copies or reproductions thereof;
(ii) permanently delete all such Proprietary Rights and Confidential Information
from its computer hard drives and any other electronic storage medium (including
any backup or archive systems); (iii) retain no copies or abstracts thereof; and
(iv) deliver to the owner thereof a written certificate that the other Party has
complied with the obligations of this Section 7(c).

  (d)  
Survival. In addition to such other provisions of this Agreement that
specifically survive the expiration of termination of this Agreement, the
Parties’ rights and obligations under Sections 3, 4, and 7 shall survive any
termination of this Agreement.

BioGold Development Agreement

 

9



--------------------------------------------------------------------------------



 



  (e)  
Remedies. The Parties acknowledge and agree that the use or disclosure of the
Proprietary Rights or Confidential Information of a Party in a manner
inconsistent with the provisions of this Agreement shall cause the owner thereof
immeasurable damage for which adequate remedy at law may not be available.
Therefore, the owner thereof shall be entitled to obtain injunctive and other
equitable relief for the breach or threatened breach of the obligations of this
Agreement, without the requirement to post bond. Except as otherwise limited by
this Agreement, rights under this section shall be cumulative of all other
rights and remedies of the Parties.

8.  
General.

  (a)  
Binding. This Agreement shall be binding upon the successors and permitted
assigns of the Parties, and the name of a Party appearing herein shall be deemed
to include the names of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this Agreement. Neither Party may
assign its rights or obligations under this Agreement without prior written
consent of the other Party, except that ICM may, without BioGold’s consent,
assign its rights to perform either (i) engineering services, and/or
(ii) construction management services, to an affiliated corporation or company.
Any assignment in violation of the preceding sentence is void.

  (b)  
Correspondence and Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given (a) on
receipt, if delivered personally or by facsimile transmission (receipt
verified), (b) three days after deposit, if mailed by registered or certified
mail (return receipt requested), postage prepaid, or (b) the next business days,
if sent by nationally recognized express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice:
       
All correspondence to BioGold shall be addressed as follows:

BIOGOLD FUELS CORPORATION
ATTN: Steve Racoosin
1800 Century Park East, Suite 600
Los Angeles, California 90067
Fax: 1-310-564-7611
All correspondence to ICM shall be addressed as follows:
ICM, Inc.
ATTN: General Counsel
310 N. First Street
Colwich, Kansas 67030
Fax: 1-316-796-0570
BioGold Development Agreement

 

10



--------------------------------------------------------------------------------



 



  (c)  
Waiver. No provision of the Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either of the Parties of any breach of any
provision hereof by the other Party shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.

  (d)  
Severability. If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same shall not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement shall be construed in such fashion as to maintain its existence,
validity, and enforceability to the greatest extent possible. In any such event,
this Agreement shall be construed as if such clause of portion thereof had never
been contained in this Agreement, and there shall be deemed substituted therefor
such provision as will most nearly carry out the intent of the Parties as
expressed in this Agreement to the fullest extent permitted by applicable law.

  (e)  
Construction. All captions in this Agreement are intended solely for the
convenience of the Parties, and none shall be deemed to affect the meaning or
construction of any provisions hereof. No consideration shall be given to the
fact or presumption that one Party had a greater or lesser hand in drafting this
Agreement.

  (f)  
Governing Law and Venue. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of Kansas, and, as applicable,
the United States of America, without regard to conflict of law principles
thereof. Except for levy upon or to enforce or a judgment so obtained or
temporary or preliminary equitable relief, any suit, action, or claim between
the Parties arising out of or related to this Agreement must be brought
exclusively in state or federal court sitting in Wichita, Kansas, USA, and each
Party irrevocably submits to the personal jurisdictions of such courts.

  (g)  
Independent Contractors. Both Parties are independent contractors under this
Agreement. Nothing herein contained shall be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties hereto or
any of their agents or employees, or any other legal arrangement that would
impose liability upon one Party for the actions of or failure to act of the
other Party. Neither Party shall have any express or implied power to enter into
any contracts or commitments or to incur any liabilities in the name of, or on
behalf of, the other Party, or to bind the other Party in any respect
whatsoever.

  (h)  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which need not contain the signature of more than one Party but all such
counterparts taken together shall constitute one and the same agreement.
Facsimile or other electronically transmitted signatures shall be binding upon
the Parties and shall be treated as if originals.

BioGold Development Agreement

 

11



--------------------------------------------------------------------------------



 



  (i)  
Amendment. No amendment, modification, or supplement of any provision of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

  (j)  
Entire Agreement of the Parties. This Agreement and any agreements referenced
herein constitute and contain the complete, final, and exclusive understanding
and agreement of the Parties with respect to the subject matter hereof, and
cancels and supersedes any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, among the Parties
respecting the subject matter hereof and thereof.

[SIGNATURE PAGE FOLLOWS]
BioGold Development Agreement

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement to be effective as of the Effective Date.

            BIOGOLD FUELS CORPORATION
      By:   /s/ Steve Racoosin         Steve Racoosin, CEO
        “BioGold”       ICM, INC.
      By:   /s/ Dave VanderGriend         Dave VanderGriend, President
        “ICM”    

BioGold Development Agreement

 

13



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Professional Services Agreement
[SEE ATTACHED]
BioGold Development Agreement

 

14



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Design/Build Agreement
[SEE ATTACHED]
BioGold Development Agreement

 

15